Kruse, P. J. (dissenting):
I concur for reversal. As pointed out in the opinion of Mr. Justice Davis, the plaintiff was not upon the track of the car which struck her, but between the two tracks. She says she walked around the back end of the standing car from which she had alighted, looked up, saw this car coming fast; she threw up her hands, and the car struck her left hand; that she looked up as soon as she got past the car; that she was then standing in the space between the two tracks; this space was five feet wide and the overhang of the car was twenty-three and one-half inches, leaving a clearance between the two cars of only thirteen inches.
To hold that under such circumstances a passenger is negligent as a matter of law exacts a degree of care beyond what is reasonable, as I think, and extends the rule of contributory negligence farther than any decision of the Court of Appeals cited to sustain this nonsuit.
Judgment affirmed, with costs.